Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 06/29/2021, with respect to the previous 101 rejection of claim 15 have been fully considered and are persuasive.  The previous 101 rejection has been withdrawn because claim 15 has been cancelled.  

Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 06/29/2021, with respect to the previous 112 rejections of claims 6-8 have been fully considered and are persuasive.  The previous 112 rejections of claims 6-8 have been withdrawn.  
	However, the 112 rejections of claims 9-10 still stand. The applicant amendments have not overcome the previous 112 rejections of claims 9-10.

Applicant’s arguments with respect to the prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on the reference combination in the prior rejection of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the first suppression option" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim should depend from either claims 6 or 7 instead of claim 2.

Claim 10 recites the limitation "the second suppression option" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this claim should depend from either claims 6 or 7 instead of claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fautz (US 2016/0169997), in view of Del Grande (“Fat-Suppression Techniques for 3-T MR Imaging of the Musculoskeletal System1”).

Regarding claim 1, Fautz teaches a method for automatic control of an examination sequence in magnetic resonance (MR) system during recording of MR signals in an examination segment of a person being examined, which has two tissue components with two different MR resonant frequencies [¶0009, wherein a patient is imaged. Patients include humans with tissues and different resonant frequencies. See also ¶0011, which teaches that fat saturation is used and therefore, fat and at least another tissue component is included, otherwise the image would be of nothing after fat saturation pulses. See also rest of reference.], the method comprising: 
	determining an examination sequence for examination of the examination segment [¶0044, wherein an acquisition strategy is determined or recommended. See also rest of reference.]; and
[¶0044, wherein different suppression methods (Dixon or fat saturation methods) can be used. See also rest of reference.], wherein, in response to the examination sequencing including the imaging sequence: 
		determining one or more sequence parameters of the examination for the imaging sequence [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.]; and 
		automatically selecting one of the at least two suppression options as a function of the determined parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.].
	However, Fautz is silent in teaching wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals.
	Del Grande, which is also in the field of MRI, teaches wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals [Page 4 and 6, wherein off-center imaging is disclosed. Page 5, wherein a relative distance/position is known because it is known that imaging a shoulder region is offset from the isocenter. Further, page 5 discloses B0 inhomogeneity increases as a function of distance from the isocenter. Page 3 and Fig. 4, 10 disclose calculating the magnetic field B0 inhomogeneity. Therefore, distance from the isocenter is also known from this. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Del Grande because both Fautz and Del Grande are in the field of MRI and both references teach using different fat suppression techniques for different scenarios of MR imaging. Del Grande further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Del Grande – Page 5]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try automatically selecting one of at least two suppression option as a function of distance from the isocenter such as choosing performing Dixon fat suppression when imaging portions of the body that are further from the isocenter (not sensitive to B0 inhomogeneity) over SPIR fat suppression (sensitive to fat suppression) [See Table 1 of Del Grande]. 

Regarding claim 2, Fautz and Del Grande teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the determination of the one or more sequence parameters further includes determining at least one inhomogeneity parameter of the MR system, the one of the at least two suppression options being selected automatically based on the determined at least one inhomogeneity parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on inhomogeneity field maps. See also rest of reference.].
	However, Fautz is silent in teaching the determined distance.
	Del Grande further teaches the determined distance [Page 4 and 6, wherein off-center imaging is disclosed. Page 5, wherein a relative distance/position is known because it is known that imaging a shoulder region is offset from the isocenter. Further, page 5 discloses B0 inhomogeneity increases as a function of distance from the isocenter. Page 3 and Fig. 4, 10 disclose calculating the magnetic field B0 inhomogeneity. Therefore, distance from the isocenter is also known from this. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Del Grande because both Fautz and Del Grande are in the field of MRI and both references teach using different fat suppression techniques for different scenarios of MR imaging. Del Grande further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Del Grande – Page 5]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try automatically selecting one of at least two suppression option as a function of distance from the isocenter such as choosing performing Dixon fat suppression when imaging portions of the body that are further from the isocenter (not sensitive to B0 inhomogeneity) over SPIR fat suppression (sensitive to fat suppression) [See Table 1 of Del Grande]. 

Regarding claim 3, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the at least one inhomogeneity parameter 20includes at least one of the following parameters: a homogeneity of a polarization field B0, a homogeneity of a B1 field for radiating radio frequency (RF) pulses into the examination segment, and a size of an induced eddy current [¶0042-0044, wherein B0 and B1 maps are determined. See also rest of reference.].

Regarding claim 5, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an 5echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.].

Regarding claim 6, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	However, Fautz is silent in teaching the second suppression option selected in response to the distance from the center being greater than a limit value.
	Del Grande further teaches the second suppression option selected in response to the distance from the center being greater than a limit value [Page 4 and 6, wherein MSOFT is used when there is a distance between the imaging region and isocenter. Therefore, the claimed “limit value” would be any distance outside the isocenter/center region of the MRI. Page 5, wherein a relative distance/position is known because it is known that imaging a shoulder region is offset from the isocenter. See also Page 7, which discloses Dixon techniques are beneficial at edges of short bores (i.e. away from isocenter). See also Table 1 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Del Grande because both Fautz and Del Grande are in the field of MRI and both references teach using different fat suppression techniques for different scenarios of MR imaging. Del Grande further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Del Grande – Page 5]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try automatically selecting one of at least two suppression option as a function of distance from the isocenter such as choosing performing Dixon fat suppression when imaging portions of the body that are further from the isocenter [See Table 1 of Del Grande].

Regarding claim 7, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	the second suppression option is selected in response to the inhomogeneity parameter being greater than a limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 9, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
[¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz is silent in teaching the distance being less than a first limit value.
	Del Grande further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value and the distance being less than a first limit value [Page 4-5, wherein CHESS is used when the inhomogeneity and distance from the isocenter are within reasonable values. See also Table 1 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Del Grande because both Fautz and Del Grande are in the field of MRI and both references teach using different fat suppression techniques for different scenarios of MR imaging. Del Grande further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Del Grande – Page 5]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try automatically selecting one of at least two [See Table 1 of Del Grande].

Regarding claim 10, Fautz and Del Grande teach the limitations of claim 2, which this claim depends from.
	Fautz and Del Grande both teach wherein the second suppression option is selected in response to either the distance from the center being greater than a first limit value or the 20inhomogeneity parameter being greater than a second limit value [Fautz - ¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference. Del Grande - Page 4 and 6, wherein MSOFT is used when there is a distance between the imaging region and isocenter and the magnetic field is inhomogeneous. Therefore, the claimed “limit value” would be any distance outside the isocenter/center region of the MRI. Page 5, wherein a relative distance/position is known because it is known that imaging a shoulder region is offset from the isocenter. See also Page 7, which discloses Dixon techniques are beneficial at edges of short bores (i.e. away from isocenter). See also Table 1 and rest of reference.].

Regarding claim 11, Fautz and Del Grande teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options are stored and linked to the imaging sequence [¶0028 and ¶0039, wherein acquisition parameters are stored and determined from a database. ¶0044, wherein fat suppression methods are acquisition parameters. See also rest of reference.].

Regarding claim 12, Fautz and Del Grande teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising displaying, on a display, the selected one of the at least two suppression options as a confirmation for an operator 25controlling the sequence of the examination [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].

Regarding claim 13, Fautz and Del Grande teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising automatically recording the MR signals from the examination segment with the imaging sequence and the selected one of the at least two [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can optionally be confirmed by the operator. Therefore, the MR signals can skip the confirmation by operator and be automatically acquired. See also rest of reference.].

Regarding claim 14, Fautz and Del Grande teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches a non-transitory computer-readable storage medium with an executable program stored 5thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0030, wherein a control computer performs operations according to the disclosed methods. See also rest of reference.].

Regarding claim 16, the same reasons for rejection as claim 1 also apply to this claim. Claim 16 is merely the apparatus version of method claim 1.

Regarding claim 17, the same reasons for rejection as claim 2 also apply to this claim. Claim 17 is merely the apparatus version of method claim 2.

Regarding claim 18, Fautz and Del Grande teach the limitations of claim 17, which this claim depends from.
	Fautz further teaches wherein: 
[¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; 
	the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.]; and 
	the second suppression option is selected in response to either the distance from the center being greater than the first limit value or the inhomogeneity parameter being greater than the second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz is silent in teaching the distance being less than a first limit value.
[Page 4-5, wherein CHESS is used when the inhomogeneity and distance from the isocenter are within reasonable values. See also Table 1 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Del Grande because both Fautz and Del Grande are in the field of MRI and both references teach using different fat suppression techniques for different scenarios of MR imaging. Del Grande further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Del Grande – Page 5]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try automatically selecting one of at least two suppression option as a function of distance from the isocenter such as choosing performing Dixon fat suppression when imaging portions of the body that are further from the isocenter (not sensitive to B0 inhomogeneity) over SPIR fat suppression (sensitive to fat suppression) [See Table 1 of Del Grande].

Regarding claim 19, the same reasons for rejection as claim 18 also apply to this claim. Claim 19 is merely the apparatus version of method claim 18.

Regarding claim 20, the same reasons for rejection as claim 5 also apply to this claim. Claim 20 is merely the apparatus version of method claim 5.

Regarding claim 21, the same reasons for rejection as claim 5 also apply to this claim. Claim 21 is merely the apparatus version of method claim 5.

Claims 1-3, 5-7, 9-14, and 16-21  can also be rejected under 35 U.S.C. 103 as being unpatentable over Fautz (US 2016/0169997), in view of Morrell (“Dynamic Shimming for Multi-Slice Magnetic Resonance Imaging”).

Regarding claim 1, Fautz teaches a method for automatic control of an examination sequence in magnetic resonance (MR) system during recording of MR signals in an examination segment of a person being examined, which has two tissue components with two different MR resonant frequencies [¶0009, wherein a patient is imaged. Patients include humans with tissues and different resonant frequencies. See also ¶0011, which teaches that fat saturation is used and therefore, fat and at least another tissue component is included, otherwise the image would be of nothing after fat saturation pulses. See also rest of reference.], the method comprising: 
	determining an examination sequence for examination of the examination segment [¶0044, wherein an acquisition strategy is determined or recommended. See also rest of reference.]; and
	determining whether the examination sequence includes an imaging sequence in which one of the two tissue components is to be suppressed and for which at least two different suppression options exist to reduce the one of the two tissue components during the recording [¶0044, wherein different suppression methods (Dixon or fat saturation methods) can be used. See also rest of reference.], wherein, in response to the examination sequencing including the imaging sequence: 
		determining one or more sequence parameters of the examination for the imaging sequence [¶0042, wherein B0 and B1 maps can be acquired to determine homogeneity. See also rest of reference.]; and 
		automatically selecting one of the at least two suppression options as a function of the determined parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined. See also rest of reference.].
	However, Fautz is silent in teaching wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals.
	Morrell, which is also in the field of MRI, teaches wherein the determination of the one or more sequence parameters includes determining a distance at which the examination segment is positioned from a center of the MR system during the recording of the MR signals [Figs. 1-7, wherein the distance from the isocenter is determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Morrell because both Fautz and Morrell are in the field of MRI and both references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter.

Regarding claim 2, Fautz and Morrell teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the determination of the one or more sequence parameters further includes determining at least one inhomogeneity parameter of the MR system, the one of the at least two suppression options being selected automatically based on the determined at least one inhomogeneity parameter [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on inhomogeneity field maps. See also rest of reference.].
	However, Fautz is silent in teaching the determined distance.
	Morrell further teaches the determined distance [Figs. 1-7, wherein the distance from the isocenter is determined. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Morrell because both Fautz and Morrell are in the field of MRI and both references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter.

Regarding claim 3, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the at least one inhomogeneity parameter 20includes at least one of the following parameters: a homogeneity of a polarization field B0, a homogeneity of a B1 field for radiating radio frequency (RF) pulses into the examination segment, and a size of an induced eddy current [¶0042-0044, wherein B0 and B1 maps are determined. See also rest of reference.].

Regarding claim 5, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an 5echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.].

Regarding claim 6, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	the second suppression option selected in response to the parameter being greater than a limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz is silent in teaching the distance from the center being greater than a limit value.
[Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Morrell because both Fautz and Morrell are in the field of MRI and both references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter.

Regarding claim 7, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein: the at least two different suppression options include a first suppression option, in which the two tissue components are excited differently with a spectrally selective radio frequency (RF) pulse, and a second suppression option in which a different phase position of the two tissue components at an echo time is used [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; and 
	the second suppression option is selected in response to the inhomogeneity parameter being greater than a limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 9, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
	Fautz further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

	Morrel further teaches wherein the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value and the distance being less than a first limit value [Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Morrell because both Fautz and Morrell are in the field of MRI and both references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] because Fautz teaches selecting fat suppression based on B0 inhomogeneity and Morrell teaches B0 directly corresponds to distance from isocenter.

Regarding claim 10, Fautz and Morrell teach the limitations of claim 2, which this claim depends from.
[Fautz - ¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].

Regarding claim 11, Fautz and Morrell teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches wherein the at least two different suppression options are stored and linked to the imaging sequence [¶0028 and ¶0039, wherein acquisition parameters are stored and determined from a database. ¶0044, wherein fat suppression methods are acquisition parameters. See also rest of reference.].

Regarding claim 12, Fautz and Morrell teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising displaying, on a display, the selected one of the at least two suppression options as a confirmation for an operator 25controlling the sequence of [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can be confirmed by the operator. See also rest of reference.].

Regarding claim 13, Fautz and Morrell teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches further comprising automatically recording the MR signals from the examination segment with the imaging sequence and the selected one of the at least two suppression options [¶0044, wherein different fat suppression methods (Dixon or fat saturation) are used depending on field maps. ¶0041, wherein optimum acquisition parameters are automatically determined and can optionally be confirmed by the operator. Therefore, the MR signals can skip the confirmation by operator and be automatically acquired. See also rest of reference.].

Regarding claim 14, Fautz and Morrell teach the limitations of claim 1, which this claim depends from.
	Fautz further teaches a non-transitory computer-readable storage medium with an executable program stored 5thereon, that when executed, instructs a processor to perform the method of claim 1 [¶0030, wherein a control computer performs operations according to the disclosed methods. See also rest of reference.].

Regarding claim 16, the same reasons for rejection as claim 1 also apply to this claim. Claim 16 is merely the apparatus version of method claim 1.

Regarding claim 17, the same reasons for rejection as claim 2 also apply to this claim. Claim 17 is merely the apparatus version of method claim 2.

Regarding claim 18, Fautz and Morrell teaches the limitations of claim 17, which this claim depends from.
	Fautz further teaches wherein: 
	the at least two different suppression options include a first suppression option and a second suppression option [¶0044, wherein Dixon methods (different phase position) and fat saturation methods (spectrally selective) are used. See also rest of reference.]; 
	the first suppression option is selected in response to the inhomogeneity parameter being less than a second limit value [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.]; and 
	the second suppression option is selected in response to either the distance from the center being greater than the first limit value or the inhomogeneity parameter being greater [¶0044, “While Dixon methods may require a longer acquisition time and/or reconstruction time, methods using suppression or saturation pulses are generally much more sensitive to B0 inhomogeneities, so criteria can be set which evaluate the B0 field map, optionally taking into account spatial prioritization, in order to select Dixon methods or fat saturation methods based on this result data.” Therefore, the “criteria” would be the value of inhomogeneity is enough to use Dixon methods (less sensitive to inhomogeneity) than fat saturation methods.  See also rest of reference.].
	However, Fautz is silent in teaching the distance being less than a first limit value.
	Morrell further teaches the distance being less than a first limit value [Figs. 1-7, wherein the distance from the isocenter is determined and corresponds to inhomogeneity. The limit can be determined from graphs seen in Fig. 5 and 7, wherein the off-resonance increases and becomes inhomogeneous. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fautz and Morrell because both Fautz and Morrell are in the field of MRI and both references teach using fat suppression techniques for MR imaging. Morrell further teaches that B0 inhomogeneity increases as a function of distance of the isocenter [Morrel – Figs. 1-7 all show this.]. Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to try including the parameter value  “the determined distance from isocenter” in Morrell and “the determined B0 mapping” in Fautz to automatically select one of at least two suppression options (as disclosed by Fautz) [See ¶0044 of Fautz and Figs. 1-7 of Morrell] 

Regarding claim 19, the same reasons for rejection as claim 18 also apply to this claim. Claim 19 is merely the apparatus version of method claim 18.

Regarding claim 20, the same reasons for rejection as claim 5 also apply to this claim. Claim 20 is merely the apparatus version of method claim 5.

Regarding claim 21, the same reasons for rejection as claim 5 also apply to this claim. Claim 21 is merely the apparatus version of method claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896